THE THIRTEENTH COURT OF APPEALS

                                   13-15-00199-CV


                                   Rhina L. Gervis
                                          v.
                                  The State of Texas


                                   On Appeal from the
                     398th District Court of Hidalgo County, Texas
                             Trial Cause No. C-1754-10-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

May 14, 2015